UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4407


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CLARENCE MURRAY, a/k/a Clarence J. Murray,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Irene C. Berger, District Judge. (2:17-cr-00011-1)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christian M. Capece, Federal Public Defender, Jonathan D. Byrne, Assistant Federal
Public Defender, George H. Lancaster, Jr., Assistant Federal Public Defender, OFFICE
OF THE FEDERAL PUBLIC DEFENDER, Charleston, West Virginia, for Appellant.
Timothy Doyle Boggess, OFFICE OF THE UNITED STATES ATTORNEY, Beckley,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clarence Murray pled guilty, pursuant to a written plea agreement, to distribution

of heroin, 21 U.S.C. § 841(a)(1) (2012), and was sentenced as a career offender to 188

months’ imprisonment. He appeals, challenging the career offender enhancement. The

United States moves to dismiss the appeal based upon the waiver of appellate rights

provision in the plea agreement.

       We review de novo the validity of an appeal waiver. United States v. Copeland,

707 F.3d 522, 528 (4th Cir. 2013). Where the Government seeks to enforce an appeal

waiver and did not breach its obligations under the plea agreement, we will enforce the

waiver if the record establishes that: (1) the defendant knowingly and intelligently

waived his right to appeal, and (2) the issues raised on appeal fall within the scope of the

waiver. United States v. Blick, 408 F.3d 162, 168-69 (4th Cir. 2005). To determine

whether a waiver is knowing and intelligent, we examine “the totality of the

circumstances, including the experience and conduct of the accused, as well as the

accused’s educational background and familiarity with the terms of the plea agreement.”

United States v. General, 278 F.3d 389, 400 (4th Cir. 2002) (internal quotation marks

omitted). Generally, if the district court specifically questions the defendant regarding

the waiver during the colloquy or the record otherwise indicates that the defendant

understood the full significance of the waiver, the waiver is valid. United States v. Tate,

845 F.3d 571, 574 n.1 (4th Cir. 2017).

       We have reviewed the record and find that Murray knowingly and intelligently

waived his right to appeal and that the issue he seeks to raise lies within the scope of the

                                             2
waiver. Therefore, we grant the motion to dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                             DISMISSED




                                            3